DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 05/20/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a printing apparatus with a surface treatment unit configured to modify, by varying an output therefrom, a surface state of the printing medium to a plurality of modified states; a head configured to discharge at least one type of an ink of ultraviolet-curable type onto the printing medium having the surface state modified by 
The primary reason for allowance for claim(s) 6 is that applicant's claimed invention includes a printing apparatus with a surface treatment unit configured to modify a surface state of a printing medium; a head configured to discharge an ink of ultraviolet-curable type onto the printing medium having the surface state modified by the surface treatment unit, thereby forming an image; an ultraviolet irradiation unit configured to irradiate with an ultraviolet ray the printing medium on which the image is formed by the head, thereby curing the ink; a temporary curing unit configured to irradiate the ink discharged onto the printing medium with an ultraviolet ray prior to the irradiation with an ultraviolet ray by the ultraviolet irradiation unit, thereby temporarily curing the ink; a selection unit configured to select whether to execute a temporary curing execution printing mode for performing printing by irradiating an ultraviolet ray from the temporary curing unit or a temporary curing non-execution printing mode for performing printing without irradiating an ultraviolet ray from the temporary curing unit; and a control unit configured to control an output from the surface treatment unit. It is 
United States patent publication number 20180304643 to LeStrange et al. discloses a system for providing multiple surface treatments to three-dimensional objects prior to printing. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BRADLEY W THIES/Primary Examiner, Art Unit 2853